RETENTION BONUS AWARD AGREEMENT

BETWEEN THE SOUTH FINANCIAL GROUP

AND [EXECUTIVE]

 

This Retention Bonus Award Agreement (this “Agreement”) is made and entered into
as of this _____ day of _____________, 2008, by and between [Executive] (the
“Executive”) and The South Financial Group, Inc., a South Carolina corporation
and financial institution holding company headquartered in Greenville, South
Carolina (the “Company”). As used herein, the term “Company” shall include the
Company and any and all of its subsidiaries where the context so applies.

 

W I T N E S S E T H

 

WHEREAS the Company has determined to pay a cash bonus to Executive if Executive
remains employed by the Company (subject to certain exceptions) through December
31, 2009, in accordance with the terms of this Agreement; and

 

WHEREAS Executive desires to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and intending to be legally bound hereby, the Company and Executive agree
as follows:

 

1.             Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below.

 

1.1

“Agreement” has the meaning set forth in the preamble.

1.2           “Cause” has the meaning set forth in Section 2 of the
Noncompetition, Severance and Employment Agreement.

 

1.3

“Code” means the Internal Revenue Code of 1986, as amended.

 

1.4

“Company” has the meaning set forth in the preamble.

1.5           “Disability” has the meaning set forth in Section 2 of the
Noncompetition, Severance and Employment Agreement.

1.6           “Involuntary Termination” has the meaning set forth in Section 2
of the Noncompetition, Severance and Employment Agreement.

1.7           “Noncompetition, Severance and Employment Agreement” means the
Amended and Restated Noncompetition, Severance and Employment Agreement Between
Carolina First Bank and [Executive], dated February 25, 2008.

1.8           “Retention Bonus” means the cash award that may be paid to
Executive pursuant to the terms of Section 2 below.

1.9           “Supplemental Retirement Agreement” means The South Financial
Group Supplemental Executive Retirement Agreement Between The South Financial
Group, Inc. and [Executive], dated _________, 200_.

 

 

2.

Terms of Retention Bonus.

2.1           Eligibility; Form and Time of Payment. If Executive remains
employed by the Company until December 31, 2009, the Company shall pay a
Retention Bonus to Executive in the amount of $500,000, which shall be paid to
Executive in a lump sum payment on January 1, 2010 (or as soon as practicable
thereafter but in all events no later than January 31, 2010).

2.2           Termination of Employment. If Executive’s employment with the
Company is terminated (i) by the Company for Cause prior to the payment date of
the Retention Bonus, (ii) by Executive for any reason (other than an Involuntary
Termination) prior to December 31, 2009, (iii) by the Company due to Executive’s
Disability prior to December 31, 2009, or (iv) as a result of Executive’s death
prior to December 31, 2009, Executive shall forfeit his right to the Retention
Bonus hereunder. If Executive’s employment with the Company is terminated before
December 31, 2009 (i) by the Company without Cause (other than due to
Disability), or (ii) by Executive as an Involuntary Termination, the full amount
of the Retention Bonus under Section 2.1 above shall be paid in a lump sum
payment to Executive on the date of

 

 

 

1



Executive’s termination of employment with the Company (or as soon as
practicable thereafter but in all events no later than 30 days following
Executive’s termination of employment).

 

3.             No Effect Under Other Plans. Notwithstanding anything to the
contrary in any other plan, agreement or arrangement of the Company pursuant to
which Executive has, may have, or may in the future have, any rights, including
but not limited to Executive’s Noncompetition, Severance and Employment
Agreement, the 2005 Deferred Compensation Plans and Supplemental Retirement
Agreement (collectively, all such plans, agreements and arrangements, the “Other
Plans”), the Retention Bonus shall not be taken into account or in any way
treated as compensation or a bonus earned or potentially earned for any purpose
under the Other Plans, including but not limited to for purposes of (i)
determining the amount of any payment or benefit thereunder, or (ii) any
provision providing for the vesting or accelerated payment of any payment or
benefit; provided, however, that this Section 3 shall not apply to Section 7 of
the Executive’s Noncompetition, Severance and Employment Agreement. This Section
3 shall be deemed to amend each Other Plan. The “Other Plans” shall not include
any employee benefit plan of the Company which is intended to be “qualified”
under Section 401(a) of the Code.

 

 

4.

Miscellaneous.

4.1           Tax Withholding. Amounts payable hereunder shall be subject to all
applicable tax withholding.

4.2           Applicable Law. This Agreement and all rights hereunder shall be
governed by the laws of the State of South Carolina, without regard to
principles of conflicts of laws.              

4.3           Unfunded Arrangement. The Executive is a general unsecured
creditor of the Company for the payment of any amounts under this Agreement. The
amounts payable hereunder represent the mere promise by the Company to pay such
amounts. The rights to amounts hereunder are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Executive.

4.4           Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

4.5           Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

4.6           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

4.7           Section 409A. This Agreement is intended to comply with (or be
exempt from) Section 409A of the Code to the extent applicable, and this
Agreement shall be administered and interpreted accordingly. In no event will
the Company be liable for any additional tax, interest or penalties that may be
imposed on the Executive by Section 409A of the Code or any damages for failing
to comply with Section 409A of the Code. References herein to termination of
employment shall be interpreted to mean a “separation from service” within the
meaning of Section 409A of the Code. To the minimum extent required to comply
with Section 409A of the Code, in the event Executive is a “specified employee”
within the meaning of Section 409A of the Code (as determined in accordance with
the methodology established by the Company as in effect on the date of
termination), amounts that would otherwise be payable hereunder during the
six-month period immediately following the date of termination shall instead be
paid, with interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code, on the first business day
that is six months following the Executive’s “separation from service” within
the meaning of Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

EXECUTIVE

THE SOUTH FINANCIAL GROUP, INC.

 

 

By:

 

Title:

 

 

 

2

 

 